Citation Nr: 1742090	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-17 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to June 22, 2011, from September 1, 2011 to October 26, 2011, from January 3, 2012, to October 1, 2012, and from December 1, 2012, to September 15, 2013, for service-connected posttraumatic stress disorder (PTSD) (exclusive of the periods for which a temporary total rating was assigned pursuant to 38 C.F.R. § 4.29).

2.  Entitlement to a disability rating in excess of 50 percent from October 27, 2011, to January 2, 2012, from October 2, 2012, to October 16, 2012, and from September 16, 2013, to June 16, 2014, for service-connected PTSD (exclusive of the periods for which a temporary total rating was assigned pursuant to 38 C.F.R. § 4.29).

3.  Entitlement to a disability rating in excess of 70 percent from June 17, 2014, for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to November 1964 and from May 1968 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decisions issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Boise, Idaho.

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In March 2014 and November 2014, the Board remanded the appeal for further development.  The Agency of Original Jurisdiction (AOJ) has substantially complied with the prior remand directives, and the appeal is ready for a decision on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an October 2016 rating decision, the AOJ assigned increased the disability ratings assigned to the Veteran's PTSD.  Specifically, for the periods from October 27, 2011, to January 2, 2012, from October 2, 2012, to October 16, 2012, and from September 16, 2013, to June 16, 2014, the AOJ assigned a 50 percent rating.  From June 22, 2011 to August 31, 2011, and from October 17, 2012, to December 1, 2012, the AOJ assigned temporary total ratings pursuant to 38 C.F.R. § 4.29 (2016).  Finally, from June 17, 2014, the AOJ assigned a 70 percent disability rating.  However, the Veteran's claim is still on appeal because he has not expressed satisfaction with the assigned ratings, and he is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board had recharacterized the issues on appeal to reflect the October 2016 rating decision.

Following the October 2016 supplemental statement of the case, additional evidence was added to the record; however, this evidence is not pertinent to the issue addressed herein.  As such, the Veteran will not be prejudiced by the Board proceeding to the merits of this appeal.  38 C.F.R. § 20.1304 (2016).

Finally, at the time of the Board's November 2014 remand, the Veteran was represented by Karl Kazmierczak (as reflected in a May 2011 VA Form 21-22, Appointment of Individual as Claimant's Representative).  However, in May 2016, he submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the Veterans of Foreign Wars of the United States as his representative.  The Board recognizes this change in representation.


FINDINGS OF FACT

From February 25, 2010, to the present, exclusive of the periods for which a temporary total disability rating was assigned pursuant to 38 C.F.R. § 4.29, the Veteran's service-connected PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, or mood due to such symptoms as the following: episodes of suicidal ideation; fluctuating mood and emotional numbing; anxiety and panic attacks; martial problems; alcohol abuse; depression and flattened affect; sleep disturbances, including nightmares; difficulty concentrating; intrusive memories, flashbacks, and black outs; avoidance and withdrawal behaviors; a loss of interest in activities; problems with short term memory, irritability and angry outbursts, including periods of physical violence; and hypervigilance and an exaggerated startle response.  The Veteran's PTSD was not manifested by total occupational and social impairment.
CONCLUSIONS OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating, but no higher, for service-connected PTSD are met from February 25, 2010, exclusive of the periods for which a temporary total disability rating was assigned pursuant to 38 C.F.R. § 4.29.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Historically, service connection for PTSD was granted in a December 2002 rating decision, and an initial 30 percent disability rating was assigned under Diagnostic Code 9411, effective January 31, 2002.  The Veteran's claim for an increased rating was received on February 25, 2010.  As noted in the introduction, in an October 2016 rating decision, the AOJ assigned increased the disability ratings assigned to the Veteran's PTSD.  Specifically, for the periods from October 27, 2011, to January 2, 2012, from October 2, 2012, to October 16, 2012, and from September 16, 2013, to June 16, 2014, the AOJ assigned a 50 percent rating.  From June 22, 2011 to August 31, 2011, and from October 17, 2012, to December 1, 2012, the AOJ assigned temporary total ratings pursuant to 38 C.F.R. § 4.29).  Finally, from June 17, 2014, the AOJ assigned a 70 percent disability rating.   

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
The pertinent evidence of record consists of VA treatment records, VA examinations conducted in April 2010 and June 2014, and lay statements from the Veteran and his wife.

A January 2010 VA treatment record noted the Veteran's reports of an up and down mood.  He stated that he would easily "lose it," throw things, and "blow up."  He also reported nightmares and flashbacks related to his experiences in Vietnam.  Upon examination, he was oriented, his mood and affect were normal, his recent and remote memory were normal, and his judgment was normal.  He also reported shutting himself in, especially during the winter.  A PTSD screening noted that the Veteran denied nightmares, but he reported avoiding thinking about or getting involved in situations that reminded him of his traumatic experience.  He reported being constantly on guard, watchful, or easily startled; as well as feeling numb or detached from others, activities, or his surroundings.  He reported "a little bit" of repeated disturbing memories, thoughts, or images of his traumatic experience; a moderate amount of repeated disturbing dreams; "a little bit" of suddenly acting or feeling as though he were reliving his traumatic experience; a moderate amount of feeling very upset when reminded of the traumatic experience; a moderate amount of physical reactions to reminders of his traumatic experience; a moderate amount of avoiding thinking or talking about his traumatic experience, or avoiding feelings associated with such; a moderate amount of avoiding activities associated with his traumatic experience; a moderate amount of trouble remembering important parts of his traumatic experience; a moderate amount of a loss of interest in enjoyable activities; "a little bit" of feeling distant or cut off from others; a moderate amount of trouble falling or staying asleep; extreme feelings of irritability and angry outbursts; moderate difficulty concentrating; a moderate amount or being superalert or on guard; and "quite a bit" of feeling jumpy or easily startled.

A February 2010 VA treatment record noted that the Veteran broke down every time he saw the flag, and that he was reminded of his traumatic in-service experiences.  He reported worsening symptoms over the last two years, including "flying off the handle," and kicking and throwing things.  He stated that little things would cause him to take someone's head off.  He also reported nightmares almost every night and difficulty sleeping.  He also reported experiencing anxiety and panic attacks when around people.  He stated that these symptoms were negatively affecting his relationship with his wife, and that his son was also concerned about him.

In his February 2010 claim for an increased rating, the Veteran reported repressing his symptoms of depression, hostility, and frustrations.  He reported anxiety attacks, trouble sleeping, and avoidance behaviors, such as avoiding certain movies.  He reported being easily agitated and quick to anger.  He also reported choking his wife, and doing things that he did not remember during black outs.  He stated that he had no patience with his grandchildren.

A March 2010 VA treatment record noted the Veteran's report of broken sleep (waking up two to three times a night), a short fuse to anger, an exaggerated startle response, and periods of sudden-onset dysphoria.  The Veteran said his symptoms had intensified for the last year or so, and that it coincided with his declining use of alcohol.  His wife reported that she had concerns over his alcohol use and their lack of a social life, and stated that, although he had reduced his alcohol consumption, her lifestyle concerns had not been eliminated or significantly reduced.  He also reported hypervigilance and intrusive traumatic recollections related to his military service.  He stated that he might experience nightmares, but that he would wake up in the middle of the night without any recollection of them.  He stated that conversations and images could trigger historically accurate flashbacks of his combat experiences in Vietnam.  Upon examination, he was pleasant, cooperative, and casually dressed.  He displayed a calm demeanor and affect, and was well engaged.  He interacted appropriately with his wife, and there was no evidence of internal distraction.  His mood was anxious, and his affect was peri-euthymic to slightly apprehensive.  He was future oriented regarding his business, his marital relationship, and his continued psychiatric treatment.  He denied current suicidal ideation, as well as aggressive or assaultive impulses.  The treatment provider reiterated the diagnosis of PTSD, and noted that the Veteran had been attempting to self-treat his symptoms with alcohol which was only minimally effective.  He was found to pose no imminent risk.  The treatment provider also noted that the Veteran's alcohol use had a destructive influence upon his marriage, and that it was adversely affecting his sleep quality and continuity.
An April 2010 VA treatment record noted that the Veteran and his wife had a supportive relationship.  His wife reported that he had been more irritable than usual, and that he would easily tear up when watching movies or TV, especially if the particular program was related to war or combat.  He stated that he was increasingly agitated, and that he would over react to things that were minor.  He reported waking up due to dreams.  Although he was unsure if his dreams were nightmares, he stated that he would wake up anxious and sweating several times a night.  The Veteran reported a long history of self-medicating with alcohol, and that he increased his alcohol intake to deal with his increasing anxiety.  He also reported intrusive memories related to his experiences in Vietnam.

In April 2010, the Veteran underwent a VA examination.  He reported nightmares once a week about his Vietnam War experiences, including his fear of snakes and witnessing a truck driver killed.  He also reported intrusive memories on a daily bases, as well as flashbacks related to certain scenery every two months that remind him of Vietnam.  The examiner noted that his capacity for adjustment was poor.  The examiner also noted that he was very pleasant, cooperative, and willing; however, he came across as concrete.  His fund of knowledge was limited, but his thought process was goal directed, and his speech was relevant.  He was oriented to reality, and there was no evidence of delusions or hallucinations.  Generally, the Veteran was able to perform activities of daily living.  He was diagnosed with PTSD and alcohol abuse and dependence, and he was assigned a GAF score of 60 based on the presence of moderate symptoms.

In May 2010, the Veteran was reportedly upset after overreacting with his wife.  He stated that "something simple" triggered a negative reaction that was unjustified.  He also reported problems sleeping, and indicated that he had become increasingly irritable.

A June 2010 VA treatment record noted that the Veteran was alert and oriented to person, place, and time.  Another June 2010 VA treatment record noted the Veteran's frustrations with his claim.  The treatment provider noted that he exhibited a depressed affect, problems with nightmares, weekly panic attacks, anger episodes, isolation and withdrawal, and problems with short term memory.
In his July 2010 notice of disagreement, the Veteran stated that his VA counselor indicated that his symptoms included flattened affect, slurred and slow speech, and difficulty making decisions and finding the right words.  He also reported almost-daily panic attacks, as well as problems with short term memory.

In August 2010, the Veteran reported problems with irritability and problems with sleep and fatigue, including nightmares.  He described problems with short term memory and being unsure of himself.  These problems contributed to his low self-esteem and decreased self-worth.  The treatment provider noted that he was making good progress despite continuing symptoms of nightmares and sleep problems.  His irritability was less than it had been and, because he was more aware of his PTSD triggers, he was able to reduce his anxiety and depression.  In another August 2010 VA treatment record, the Veteran reported nightmares, spacing out, and getting mad easily.

In August 2010, the Veteran reported problems with frequent daily breakdowns, when he described flashbacks, crying, nightmares, and a loss of memory.  These problems were triggered by sudden noises, seeing snakes, or talking about his experienced in Vietnam.  He reported that, the previous year, he attempted to strangle his wife during one of these episodes, but he could not recall the event.  The Veteran and his wife appeared to have a mutually respectful and appreciative relationship.  He stated that he and his wife maintained fifty acres of lands, including a recreation vehicle park.  

In August 2010, the Veteran sought treatment for his alcohol intake.  He described his mood as a three out of ten, but sometimes a five out of ten.  He reported anxiety and nervousness most of the time, mostly related to finances.  He was irritable frequently, but not every day, and his anger was not always controlled and he reported cursing and throwing things.  He was oriented, pleasant, and cooperative.  His recent memory was impaired, but his remote memory was intact.  His concentration was poor, and he reported falling asleep or blurry eyes if trying to read.  His energy was good in the morning, but he had to take a nap in the afternoon.  He denied any current suicidal or homicidal thoughts, and he denied a history of violent or aggressive behavior.  His interest in activities was normal, and he stated that he had frequent contact with others, and that he liked to get out with friends.  He denied hallucinations or symptoms of psychosis.  His mood was euthymic, and his affect was congruent with the conversation.  His associations were linear, his thought process was clear and goal directed, his psychomotor activity was normal, and his speech was normal.  His judgment and insight were limited.  He was assigned a GAF score of 60.  Similar findings were noted in October 2010 as well.

An October 2010 VA treatment record noted that nightmares and dissociative episodes continued to trouble him, but he indicated that he had no anger outbursts since he quit drinking whiskey.  He reported instances when he felt "spacey" and confused, and he experienced memory loss.  

In a November 2010 VA depression screening, the Veteran described the following: several days of feeling little interest or pleasure in doing things; trouble falling or staying asleep nearly every day; feeling tired or having little energy more than half the days; and trouble concentrating nearly every day.  The screening was suggestive of mild depression.  Upon examination, he was oriented; his mood and affect were normal; his recent and remote memory were normal; and his judgment was normal.  He denied suicidal ideation and planning.

Another November 2010 VA depression screening noted the Veteran's report of little interest or pleasure in doing things more than half the days, and feeling down, depressed, or hopeless more than half the days.

In November 2010, the Veteran  described his mood as good, and rated it as a three out of ten most of the time, with ten being the worst.  He expressed problems with worrying, including financial concerns.  His said that the severity of his anxiety/nervousness depends on what he is doing - there were times when his brain would "disconnect," and he would get frustrated and confused over not being able to do something.  He described frequent mild to moderate irritability, but not every day.  He was oriented, pleasant, and cooperative.  His recent memory was impaired, his remote memory was intact, and his concentration was poor.  He denied suicidal or homicidal thoughts, and he denied a history of violent or aggressive behavior.  He denied hallucinations or symptoms of psychosis.  His mood was euthymic, and his affect was congruent with the conversation.  His associations were linear, his thought process was clear and goal directed, his psychomotor activity was normal, and his speech was normal.  His judgment and insight were limited.  He was assigned a GAF score of 60.

In December 2010, the Veteran reported that he decided to stop drinking out of concern for his heart condition.  He indicated that he was sleeping better, that he had better control of his anger, that he had increased energy, and that he was communicating better with his wife.

In January 2011, the Veteran reported abstinence from alcohol since December 2010.  He stated that he was able to do it himself, and that he was not tempted to drink at a recent New Year's Eve party he and his wife hosted.  The Veteran's wife stated that his entire attitude had changed for the better, and that he was happier and friendlier.  He reported only one occasion when he temper was roused, but that he was open to his wife's counsel to calm down.

In February 2011, the Veteran was reportedly a bit brighter and more optimistic.  His affect was within normal limits, and he had not had any alcohol in three months.  He also reported that his sleep had improved significantly, although he had been increasingly troubled by intrusive thoughts and flashbacks.  He was counseled on ways to work through this thoughts and flashbacks.  The treatment provider noted that his recent decision to stop drinking was an example of understanding the importance of his life and the relationship with his wife.  The Veteran was counseled to use the flashbacks and intrusive thoughts to focus on his goal of becoming a better and more positive human being.  He reported enjoying gardening, and that he and his wife had committed themselves to enjoying their retired years fishing and working on forest projects.  He stated that he tried to improve the lives of cashiers by making jokes with them, and that he was reaching out to people.  He was noted to be making "good progress," and his sleeping had improved.  Nevertheless, the Veteran reported increasing nightmares and flashbacks, although he attempted to use cognitive processing skills to reduce the emotion impairment of the memories.
A March 2011 VA treatment record noted that the Veteran was in "good spirits."  He stated that he was still not drinking, and that he was feeling very good about this.  He said he was better able to cope with his symptoms after he quit drinking, and his wife confirmed that he was better at handling stress.  He stated that he was recently able to have a general conversation about his service in Vietnam, but was not able to discuss his specific experiences.  Another March 2011 VA treatment record noted that the Veteran's mood was a three out of ten most of the time.  He reported worrying most of time.  He reported ongoing sleep problems, including nightmares, and he reported flashbacks during the day.  He was occasionally irritable.  Upon examination, he was alert, oriented, and cooperative.  He denied suicidal thoughts, and his interest in activities was normal.  He denied any hallucinations or symptoms of psychosis.  His mood was euthymic, and his affect was congruent with the conversation.  His associations were linear, his thought process was clear and goal directed, his psychomotor activity was normal, and his speech was normal.  His memory functions were intact.  He was assigned a GAF score of 50.

In May 2011, the Veteran reported that he would be attending his daughter's wedding next month, and that he and his wife would be traveling.  He indicated that he was teaching water safety courses.  He indicated that outdoor activities kept his PTSD symptoms under control, de-stressed his life, and kept him focused on positive uplifting activities.  The Veteran expressed concern over whether a visit to the travelling Vietnam Veterans Memorial would bring up stressful memories.

In June 2011, the Veteran reported feeling anxious about entering the VA PTSD residential program.  He stated that he coped with his depression and anxiety in the past by keeping active and taking on projects.

An August 2011 VA discharge summary noted that the Veteran was admitted to the PTSD domiciliary program for further environmental support from June 22, 2011.  The summary noted symptoms of chronic anxiety; depression; emotional numbing; exaggerated startle response; hypervigilance; feelings of detachment; occasional flashbacks; intrusive recollections; nightmares; panic attacks; poor concentration; and a tendency towards social isolation.  At the time of discharge, the Veteran appeared to be stable, he denied any homicidal or suicidal ideation, and was safe for discharge.  He was assigned a GAF score of 55.

An August 2011 VA treatment record noted that the Veteran's mood was more managed; however, he was experiencing more bad dreams.  He was oriented, and his denied suicidal thoughts.  His interest in activities was normal.  He reported frequent contact with others whenever possible, including getting out with friends.  He denied any hallucinations or symptoms of psychosis.  His mood was euthymic, and his affect was congruent with the conversation.  His associations were linear, his thought process was clear and goal directed, his psychomotor activity was normal, and his speech was normal.  His memory functions were intact.  He was assigned a GAF score of 55.  Later that same month, he reported improved sleep.  The Veteran's affect was brighter and upbeat.

A September 2011 VA treatment record noted that the Veteran and his wife were doing well, and that his spirits were good.

In October 2011, the Veteran reported increased nightmares the past two to three weeks.  He reported a lot of anxiety and irritability.  He was initially tearful and felt overwhelmed emotionally, and was frustrated over containing his tearfulness.

A December 2011 VA treatment record noted that the Veteran was dressed appropriately, and he was pleasant and cooperative.  He indicated ongoing problems with sleep, and stated that his mood was "right in the middle" depending on what happens during the day.  His anxiety and irritability was really high.  He was oriented, and his denied suicidal thoughts.  His interest in activities was normal.  His mood was euthymic, and his affect was congruent with the conversation.  His associations were linear, his thought process was clear and goal directed, his psychomotor activity was normal, and his speech was normal.  His memory functions were intact.  He was assigned a GAF score of 50.  Similar findings were noted in January 2012, except that the Veteran's mood was better now that the holidays were over, but his irritability was higher.  He was assigned a GAF score of 55.

In May 2012, the Veteran and his wife testified before the undersigned Veterans Law Judge during a hearing at the RO.  He stated that his symptoms had worsened since service connection was initially awarded.  He reported problems with anger, including angry outbursts with a hammer if he accidentally hurts himself.  During these episodes, his wife would hide from him.  He also reported sleep disturbances, and problems being around noises and crowds, such as baseball games and the Fourth of July.  The Veteran's wife indicated that she had to do all of the driving due to his problems with snakes and panic attacks every so often.  She also stated that he had problems being around people, that they stopped seeing their friends, and they stopped attending church.  He reported frequent panic attacks when in public, including his grandchildren's basketball games or at stores.  He reported instances in which he was no sure of what was going on around him.  He also reported problems being around his grandchildren, and his wife indicated that there were withdrawing more and more.

An October 2012 VA treatment record noted the Veteran's problems with alcohol consumption and sudden rages with minimal provocation.  He described himself as full of self-pity, and he was down himself for his anger towards his wife and his drinking problem.  He also described auditory hallucinations, which involved either music or television sounds when he first woke up in the morning.  He indicated that many of his problems, including his angry outbursts and increased drinking began after he fell at home after participating in the VA PTSD treatment program.  The Veteran's wife indicated that she was walking on eggshells, and that she would be relieved when he reentered the VA PTSD treatment program later that month.

A November 2012 VA discharge summary noted that the Veteran was admitted to the PTSD domiciliary program for further environmental support from October 17, 2012 to November 14, 2012.  At the time of discharge, the Veteran appeared to be stable.  He denied any homicidal or suicidal ideation, and was safe for discharge.  He was assigned a GAF score of 55.

A March 2013 VA mental health diagnostic study noted the following PTSD symptoms and their severity: quite a bit of repeated disturbing memories, thoughts or images related to the Veteran's stressful experiences; quite a bit of repeated disturbing dreams; quite a bit of feeling as though his stressful experience was happening again; quite a bit of feeling very upset when reminded of his stressful experiences; a moderate amount of physical reactions, such as heart pounding, trouble breathing, and sweating; quite a bit of avoiding thinking or talking about his experiences, and avoiding activities or situations related to his experiences; extreme trouble remembering important parts of his experiences; extreme loss of interest in enjoyable activities;  quite a bit of feeling distant or cut off from people; a moderate amount of emotional numbness; extreme problems feeling as though his future would be cut short; extreme problems falling or staying asleep; quite a bit of feeling irritable or having angry outbursts; extreme difficulty concentrating; quite a bit of being superalert, watchful, or on guard; and quite a bit of feeling jumpy or easily startled.

In June 2013, the Veteran reported hallucinations, as well as problems with suicidal ideation in the past, most recently three years ago.  Upon examination, his hygiene was good, he was oriented, his mood was euthymic, his affect was congruent to his mood, and he maintained eye contact.

In October 2013, the Veteran reported nightmares.  The Veteran was described as being psychiatrically stable, and he did not verbalize any suicidal or homicidal ideation.

A September 2013 VA psychiatry note indicated that the Veteran was advised to seek treatment for his alcohol abuse.  He indicated that his PTSD was getting to the point when he was considering suicide.  He also stated that his drinking worsened after he retired in 2001.  His current stressors included financial problems and medical problems.  He stated that he had problems with irritability, including lots of anger, and mood lability.  He reported problems with severe depression for thirty years.  He stated that he enjoyed life, but he experienced intermediate continuous anxiety, as well as frequent panic attacks.  He reported prior suicide ideation that involved putting a gun to his head.  The Veteran also reported problems with anger and violence, including throwing things and getting mad at his wife for no reason.  Sleep difficulties included waking up once a night, and unpleasant dreams related to his experiences in Vietnam.  He reported problems with energy, concentration, and short term memory.  He indicated an ability to stay organized, solve problems, and figure things out.  He denied impulsivity and risk taking, but reported flashbacks, sometimes daily, as well as feeling something crawling on him that is not there.  He also reported hypervigilance at times, and sometimes seeing things that are not there.    He described worrying about finances and daily responsibilities.  He reported excessive anger and irritability, rather frequent flashbacks, and nightmares.  He was assigned a GAF score of 50.

Another September 2013 VA treatment record noted that the Veteran was a good historian, appropriate, and calm mannered.  His affect was congruent to his mood, and he became emotional when talking about other people's problems.  He stated that he had no friends, and that his wife was his primary support.  He indicated that alcohol abuse had a negative effect on two of his marriages as well as his finances.  The treatment provider noted that he was not immediately dangerous, and he was no longer experiencing command hallucinations.

Another September 2013 VA treatment record noted that the Veteran's thoughts were tangential, and that his thinking fractures off point easily.  He became emotion when talking about his in-service experienced, and his speech tone, tempo, and volume changed dramatically.

In June 2014, the Veteran underwent another VA examination.  The examiner noted the diagnoses of PTSD, dissociative type; and major depressive disorder, recurrent severe.  Overall, the examiner concluded that he experienced occupational and social impairment with deficiencies in most areas.  The examiner noted that the symptoms associated with both diagnoses were too overlapping to distinguish which level of impairment was attributable to each diagnosis.  The Veteran and his wife stated that he had become more irritable, less content, experiencing worse concentration and attention problems, and experiencing an increase in memories of his in-service experiences.  He was also extremely avoidant of crowds  and experienced significant anxiety and irritability in those situations.  He also reported strong flashbacks and hallucinatory perceptual distortions, wherein he will see the Viet Cong and snakes around his residence.  He denied panic attacks, agoraphobia, specific phobias, obsessions, and compulsions.  He denied any periods of an abnormally and persistently elevated mood.  The Veteran denied hopelessness and suicidal ideation, but indicated that he last thought about killing himself about four years ago.  

With regard to the pertinent PTSD criteria, the examiner noted the following: recurrent, involuntary, and intrusive distressing memories; recurrent distressing dreams; dissociative reactions, including flashbacks, during the Veteran felt as though the traumatic event was reoccurring; intense or prolonged psychological distress at exposure to internal or external cues; and marked physiological reactions to internal or external cues.  He also experienced avoidance of or efforts to avoid distressing memories or feelings associated his in-service stressors; and he avoided external reminders of his in-service stressors that arouse distressing memories, thoughts, or feelings.  He experienced persistent and exaggerated negative beliefs; a persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement; and a persistent inability to experience positive emotions.  Also present was irritable behavior and angry outbursts expressed as verbal or physical aggression; hypervigilance; exaggerate startle response; problems with concentration; and sleep disturbances.  Other symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances in motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; and suicidal ideation.

The examiner also noted that clinical testing revealed syndromal symptoms of PTSD, severe anxiety, and severe depressive symptoms.  The Veteran was casually dressed and well-groomed.  He maintained eye contact, and his behavior was appropriate.  He was cooperative, and his level of activity was normal.  He was oriented, and he did not display any obvious signs of memory problems.  His speech was normal and logical, there was no impairment in organization of thinking or communication, and his fund of knowledge was at least average.  His mood was dysthymic, and his affect was anxious and irritable.  His motivation for improvement was good, and there was no impairment in impulse control.  He was noted to adequately perform activities of daily living, he denied hallucinations and delusions, and there were no obvious signs of psychosis.

The examiner noted that the worsening of the Veteran's symptoms was evidenced by his admission to two VA inpatient PTSD treatment programs indicating that his symptoms were severe enough to warrant the stopping of his life and needing the close structure of such a program.  The examiner also noted suicidal ideations until 2010 or 2011.  As such the examiner concluded that the Veteran suffered from occupational and social impairment with deficiencies in most areas.

In an addendum, the June 2014 VA examiner noted that the Veteran's claims file had been reviewed.  Based upon his review of the evidence, the examiner assigned a GAF score of 40 based upon the Veteran's severe PTSD and depressive symptoms, including perceptual distortion and impairment in reality testing.

A November 2014 VA depression screening noted the Veteran's reported of feeling reported feeling down, depressed, or hopeless every day.  July 2014 and November 2014 VA treatment records note that the Veteran was oriented to person, place, and time; that his mood and affect were normal; his recent and remote memory were normal; and his judgment was normal.

In December 2015, the Veteran reported feeling down, depressed, or hopeless every day.  He denied suicidal or homicidal ideation, as well as psychotic symptoms.  He was adequately groomed and appropriately dressed.  He maintained eye contact, and his behavior was cooperative, reflective, and attentive.  His mood was tearful, reflective, anxious, sad, and candid.  His affect was incongruent.  His speech was coherent, fluent, and normal, and his thought process was organized and goal directed.  His thought content was rational and relevant, and there was no evidence of delusions.  He was oriented, and his concentration and memory were intact.  His fund of knowledge was within normal limits, and his judgment and insight were fair.  The Veteran reported problems related to his son's divorce, losing his mobile home, and a recent motor vehicle accident.  His mood and attitude were described as low.

A February 2016 VA treatment record noted that the Veteran was oriented to person, place, and time; that his mood and affect were normal; his recent and remote memory were normal; and his judgment was normal.
In October 2016, the Veteran reported a lot of depression in the past with thoughts of not wanting to live, but indicated that he was feeling "okay" today.

VA treatment records throughout reflect that the Veteran frequently attends a VA PTSD support group that discusses a number of topics.  He is consistently noted as contributing to the group interaction and discussion with his comments and thoughts.

After a careful review of all the medical evidence of record pertinent to the applicable time period at issue in this case, as well as the lay statements from the Veteran and his wife, and after resolving all reasonable doubt in his favor, the most persuasive evidence regarding the overall severity of his social and occupational impairment due to his service-connected PTSD supports the award of a 70 percent rating.

Although not dispositive, the Board notes that the Veteran's GAF scores have ranged between 40 and 60 during the appeal period.  As noted above, while a GAF score of 51 to 60 indicates only moderate symptoms or moderate difficulty in social, occupational, or school functioning, the GAF scores of 50 assigned in March 2011, December 2011, and September 2013, indicates serious impairment in social and occupational functioning.  Additionally, the GAF score of 40 assigned at the June 2014 VA examination indicates an or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Overall, the Board finds that the Veteran's PTSD has been manifested by symptoms such as the following: episodes of suicidal ideation; a fluctuating mood and emotional numbing; anxiety and panic attacks; martial problems; alcohol abuse; depression and flattened affect; sleep disturbances, including nightmares; difficulty concentrating; intrusive memories, flashbacks, and black outs during which he attacked his wife; avoidance and withdrawal behaviors; a loss of interest in activities; problems with short term memory, irritability and angry outbursts, including periods of physical violence; and hypervigilance and an exaggerated startle response.  Collectively, these symptoms are of the type, extent, severity, and/or frequency that more nearly approximate occupational and social impairment in most areas of the Veteran's life, including work, family relations, judgment, thinking, or mood.

While the evidence of record indicates a fluctuation from moderate to severe symptomatology during the appeal period, warranting the possible assignment of staged ratings, the Board finds that the frequency of the fluctuations gives rise to a serious question as to whether the Veteran's symptomatology had actually improved.  Thus, the Board finds that the assignment of a 70 percent rating throughout the appeal period is warranted.  38 C.F.R. § 4.7

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD resulted in total occupational and social impairment to warrant a 100 percent disability rating.  For example, there is no evidence showing that the Veteran's PTSD was manifested by such symptoms as spatial disorientation, gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Beginning with the January 2011 VA treatment record, the medical evidence demonstrates that he was consistently oriented to person, place, and time, and that he was cooperative during treatment.  His judgment was found to be either normal or limited.  Furthermore, the Veteran was able to actively participate in the May 2012 hearing before the undersigned Veterans Law Judge.

Additionally, although the Veteran reported one instance during which he choked his wife during a black out episode, there is no evidence that he posed a persistent danger to himself or to other at any point during the appeal.  While he has reported some suicidal ideation, there is nothing to suggest suicidal intent or planning.  Moreover, there is also nothing in the record that suggests that the Veteran is unable to perform activities of daily, that he requires personal monitoring for safety, or is incapable of maintaining personal hygiene.  In fact, both the April 2010 and June 2014 VA examination reports noted that he was able to perform activities of daily living and, throughout the appeal period, the Veteran was noted to be dressed appropriately and that he was able to maintain his hygiene.
While there is an indication of memory difficulties, there is no indication that such caused the Veteran to forget the name of his close relatives, own occupation, or own name.  In addition, although the record demonstrates difficulties in his relationships with his wife, he was nevertheless able to maintain the relationship and was consistently noted as being motivated to improve this relationship.  Furthermore, he was able to maintain a relationship with his son.  Finally, the Veteran displayed an ability to engage in some social interaction, such as attending his daughter's wedding, interacting with his customers, and joking with cashiers.  Therefore, a 100 percent disability rating is not warranted for any period pertinent to this appeal.  38 C.F.R. § 4.130.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra.  In fact, while the Veteran has not demonstrated all of the symptoms associated with the 70 percent rating criteria prior to June 17, 2014, the Board acknowledges that not all of the demonstrative symptoms must be shown to warrant a higher rating.

The collective evidence supports a finding that, throughout the appeal period, the Veteran's PTSD has been characterized by symptomatology which results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which is consistent with no more than a 70 percent disability rating.

In assessing the severity of the Veteran's PTSD, the Board has considered the competent lay assertions regarding the symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria need to support a higher rating require medical findings that are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support the assignment of a higher rating at any point pertinent to this appeal other than the 70 percent rating assigned.

As a final point, the Board notes that the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities may be a component of a claim for higher rating if expressly raised by a Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the record fails to indicate that his PTSD renders him unemployable.  In this regard, the Board notes that the Veteran has operated recreation vehicle park on his property and that he was teaching water safety courses.  Furthermore, the Veteran has not since alleged that his service-connected PTSD renders him unemployable.  As such, the Board finds that Rice is not applicable to the current appeal, and any further discussion of entitlement to a TDIU is not necessary.  Rice, supra.

In summation, after resolving all reasonable doubt in his favor, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD, effective February 25, 2010.  However, the preponderance of the evidence is against a higher rating under any other provision of VA's rating schedule for his service-connected PTSD at any point since February 25, 2010.  In denying any further compensation in excess of 70 percent for his PTSD, the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.










	(CONTINUED ON NEXT PAGE)
ORDER

From February 25, 2010, a disability rating of 70 percent, but no higher, for service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


